Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 11, 2019

                                     No. 04-18-00594-CV

                                     Mary MATTHEWS,
                                          Appellant

                                               v.

                          OLD RIVER ROAD RV RESORT, LLC,
                                      Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18372A
                        Honorable Robert R. Barton, Judge Presiding


                                        ORDER
        On November 6, 2018, we granted the parties’ joint motion to abate this appeal until
February 5, 2019, to allow time for settlement discussions. We ordered Appellant to file in this
court not later than February 5, 2019, (1) a motion to dismiss the appeal or (2) a motion to
reinstate the appeal on the court’s docket so the appeal may proceed. We advised the parties that
if they did not settle by the deadline, Appellant’s brief would be due on March 7, 2019.
       On February 8, 2019, Appellant filed a motion to reinstate the appeal.
       We REINSTATE the appellate timetable. Appellant’s brief is due on March 7, 2019.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2019.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court